    Case: 1:21-cv-02899 Document #: 30 Filed: 07/29/21 Page 1 of 3 PageID #:5081




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ABBVIE INC. and ABBVIE                          )
 BIOTECHNOLOGY LTD.,                             )
                                                 )         Case No. 1:21-cv-2899
                                Plaintiffs,      )
                                                 )         Hon. Judge Franklin U. Valderrama
        v.                                       )
                                                 )         Magistrate Judge M. David Weisman
 ALVOTECH HF.,                                   )
                                                 )
                                Defendant.       )




         DECLARATION OF LOUIS E. FOGEL IN SUPPORT OF ALVOTECH HF.’S
         RULE 12(B)(1), 12(B)(2), 12(B)(6), AND 12(B)(7) MOTION TO DISMISS FOR
          LACK OF SUBJECT MATTER JURISDICTION, LACK OF PERSONAL
        JURISDICTION, FAILURE TO STATE A CLAIM, AND FAILURE TO JOIN A
                                    NECESSARY PARTY

       I, Louis E. Fogel, hereby declare as follows:

       1.      I am an attorney with the law firm of Jenner and Block LLP, counsel for Alvotech

hf. in the above captioned matter. I have personal knowledge of the matters stated in this

declaration and would testify truthfully to them if called upon to do so.

       2.      Attached as Exhibit A to this declaration is a true and correct copy of a letter from

Alvotech USA Inc. to AbbVie, Inc. re Provision of Alvotech USA Inc.’s BLA No. 761205

(biosimilar adalimumab) and other manufacturing information pursuant to 42 U.S.C. § 262(l),

dated November 5, 2020.

       3.      Attached as Exhibit B to this declaration is a true and correct copy of the first page

from a letter from Alvotech USA Inc. to AbbVie, Inc. re “List and Description by Subsection (k)

Applicant” under 42 U.S.C. § 262(l)(3)(B) related to Alvotech USA Inc.’s BLA No. 761205

(biosimilar adalimumab), dated January 14, 2021.

                                                       1
    Case: 1:21-cv-02899 Document #: 30 Filed: 07/29/21 Page 2 of 3 PageID #:5082




       4.      Attached as Exhibit C to this declaration is a true and correct copy of the top email

from an email chain between Ahmed Davis, Michael Morin, William Raich, David Frazier,

Charles Collins-Chase, et al., with the subject line reading “Alvotech BLA No. 761205 -- AbbVie

3C,” dated March 31, 2021.

       5.      Attached as Exhibit D to this declaration is an excerpted true and correct copy of

Alvotech USA Inc.’s Application to Market a New or Abbreviated New Drug or Biologic for

Human Use Form, dated August 28, 2020, produced to AbbVie at Bates No. ALV0000538.

       6.      Attached as Exhibit E to this declaration is a true and correct copy of Instruction

for Filling out Form FDA 356h – Application to Market a New or Abbreviated New Drug or

Biologic     for    Human        Use,       last   accessed     on      June     2,     2021      at

https://www.fda.gov/media/84223/download.

       7.      Attached as Exhibit F to this declaration is a true and correct copy of Alvotech USA

Inc.’s BLA No. 761205 (biosimilar adalimumab) Notice of Commercial Marketing Pursuant to 42

U.S.C. § 262(l)(8)(A), dated May 11, 2021.



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this 29th day of July, 2021 at Chicago, IL.



                                        By: /s/ Louis E. Fogel
                                        Louis E. Fogel (# 6281404)
                                        JENNER & BLOCK LLP
                                        353 N. Clark St.
                                        Chicago, IL 60654
                                        Tel: 312-222-9350 / Fax: 312-527-7764
                                        Email: lfogel@jenner.com



                                                     2
   Case: 1:21-cv-02899 Document #: 30 Filed: 07/29/21 Page 3 of 3 PageID #:5083




                               CERTIFICATE OF SERVICE


       I hereby certify that on July 29, 2021 I caused a true and correct copy of the foregoing to

be electronically served on counsel of record via the Court’s CM/ECF system.




                                                    /s/ Louis E. Fogel
                                                      Louis E. Fogel
